UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-165183 Commission File Number DYNAMIC HYDROCARBONS LTD. (Exact name of registrant as specified in its charter) Nevada 27-1838379 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7001 Winterberry Drive, Austin, Texas (Address of principal executive offices) (Zip Code) (512) 289-2489 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 12,500,000 common shares outstanding as of November 15, 2010 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) . Dynamic Hydrocarbons Ltd. TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T. Controls and Procedures 5 PART II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 9 1 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three and nine month periods ended September 30, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2010.For further information refer to the financial statements and footnotes thereto included herein for the year ended December 31, 2009. Page Unaudited Financial Statements F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 to F-9 2 DYNAMIC HYDROCARBONS LTD. (AN EXPLORATION STAGE COMPANY) FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010 AND FOR THE PERIOD FROM INCEPTION (DECEMBER 9, 2009) TO SEPTEMBER 30, 2010. REPORTED IN UNITED STATES DOLLARS F-1 DYNAMIC HYDROCARBONS LTD. (An exploration stage enterprise) Balance Sheets September 30,2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Deferred financing costs Total current assets Oil and gas properties: Undeveloped, unproven properties Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Current liabilities: Accounts payable, trade $ $ Accrued liability Related party loans - Investor deposits - Total current liabilities Total liabilities STOCKHOLDERS' EQUITY(DEFICIT) Common stock, $0.001 par value, 75,000,000 authorized, 12,500,000 shares issued and outstanding Deficit accumulated during the exploration stage ) ) Total stockholders' equity(deficit) ) Total liabilities and stockholders' equity(deficit) $ $ See Accompanying Notes F-2 DYNAMIC HYDROCARBONS LTD. (An exploration stage enterprise) Statements of Operations (Unaudited) FromInception Three months Nine months (December 9, 2009) Ended ended Through September 30, 2010 September 30, 2010 September 30, 2010 Revenues $
